Exhibit 1 Summary of Terms of the Loan agreement between Nistec Ltd. And Bank Leumi Le’Israel Borrower: Nistec Ltd. Principal Loan currency NIS Term Long term – repayment through November 2021 Interest payment Quarterly Principal payment Quarterly In accordance with the Loan Agreement between Nistec Ltd. and Bank Leumi Le’Israel, the 5,122,095 Ordinary Shares that Nistec Ltd. acquired in both the Merhav Transaction and the Investment Agreement, including any rights in dividends, securities or assets derived from the Shares, constitute collateral for the loan.
